 In the Matter of INTERNATIONAL FREIGHTING CORP.,et al.(C.D.MALLORY CORPORATION)andINTERNATIONAL SEAMEN'S UNION OFAMERICACase No. R-159CERTIFICATION OF REPRESENTATIVESApril 1, 1938°On September 17, 1937, the National Labor Relations Board, herein-called the Board, issued a Decision and Direction of Elections inthe above-entitled case.,On November 10, 1937, the Board issuedan Amendment to Decision and Direction of Elections.2The Di-rection of Elections, as amended, directed that elections by secretballot be conducted among the unlicensed seamen, except wirelessand radio operators, chief electricians on electrically driven ships,and junior engineers who hold licenses, employed on all type of craftoperated in or out of Atlantic and Gulf ports, except craft operatedinharbors only, by several named companies, including C. D.Mallory Corporation, New York City.Pursuant to the Decision and Direction of Elections, as amended,an election by secret ballot has been conducted under the directionand supervision of Elinore Morehouse Herrick, the Regional Di-rector for the Second Region (New York City), among the eligibleemployees of C. D. Mallory Corporation.On March 7, 1938, thesaid Regional Director, acting pursuant to Article III, Section .9,of National Labor Relations Board Rules and Regulations-Series1, as amended, issued and duly served upon the parties an Interme-diateReport on the election.3No objections or exceptions to theIntermediate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote------------------------------159Total number of ballots cast ----------------------- -----_143Total number of votes in favorof International Seamen'sUnion of America, or its successor, affiliated with theAmerican Federation of Labor--------------------------12Total number of votes in favor of NationalMaritimeUnion ofAmerica, affiliatedwith the Committeefor IndustrialOrganization-------------------------------------------118Total number of votes in favor of neither organization-------13Total number of blankballots-----------------------------0Total number of void ballots------------------------------0Total number of challenged ballots ---------------------- .013 N L. R B. 692.s4 N. L. R. B. 111.8The Intermediate Report incorrectly designated the company as C. D. Mallory & Co.,`Inc.398 DECISIONS AND ORDERS399By virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 1.as amended,IT IS HEREBY CERTIFIED that National Maritime Union of America,affiliatedwith the Committee for Industrial Organization; has beendesignated and selected by a majority of the unlicensed seamen, ex-cept wireless and radio operators, chief electricians on electricallydriven ships, and junior engineers who hold licenses, employed on alltype of craft operated in or out of Atlantic and Gulf ports, exceptcraft operated in harbors only, by C. D. Mallory Corporation, NewYork City, as their representative for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the Act, National Mari-time Union of America, affiliated with the Committee for IndustrialOrganization, is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.